
	
		I
		112th CONGRESS
		1st Session
		H. R. 694
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Kissell (for
			 himself, Mr. Meeks,
			 Mr. Chaffetz,
			 Mr. Paul, Mr. Young of Alaska, Mr. Wu, Ms.
			 McCollum, Mr. Michaud,
			 Mr. Hinchey,
			 Mr. Ackerman,
			 Mrs. Myrick,
			 Mr. Courtney,
			 Mr. Holt, Mr. Filner, Mr.
			 Conyers, Ms. Linda T. Sánchez of
			 California, Mr. Hanna,
			 Mr. Jackson of Illinois,
			 Mrs. Maloney,
			 Mr. McNerney,
			 Mr. Rothman of New Jersey,
			 Mr. Price of North Carolina,
			 Mr. Hastings of Florida,
			 Mr. Butterfield,
			 Mr. Walz of Minnesota,
			 Mr. Grimm,
			 Mr. Forbes, and
			 Mr. McIntyre) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  1 year the deduction for certain expenses of elementary and secondary school
		  teachers and to increase the maximum deduction to $500.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Tax Deduction Act of
			 2011.
		2.Extension and
			 increase for deduction for elementary and secondary school teachers
			(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 or 2011 and inserting 2011, or 2012, and
				(2)by striking
			 $250 and inserting $500.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to taxable years beginning after December 31,
			 2011.
			
